UNITED STATES DISTRICT COURT
                           FOR THE DISTRICT OF COLUMBIA


VIVENS DELORME                      )
                                    )
               Plaintiff,           )
                                    )
            v.                      )
                                    )                Civ. Action No. 12-0535 (ESH)
EXECUTIVE OFFICE FOR                )
UNITED STATES ATTORNEYS,            )
                                    )
               Defendant.           )
____________________________________)


                                 MEMORANDUM OPINION

       This action brought pro se under the Freedom of Information Act (“FOIA”), 5 U.S.C.

§ 552, is before the Court on defendant’s motion for summary judgment [Dkt. # 12]. The Court

previously found that plaintiff had raised a genuine factual dispute with regard to defendant’s

search for records responsive to his FOIA request, held the foregoing motion in abeyance, and

twice directed the sole defendant, the Executive Office for United States Attorneys (“EOUSA”),

to supplement the record. See Mem. Op. and Order (Nov. 16, 2012) [Dkt. # 21]; Mem. Op. and

Order (Aug. 24, 2012) [Dkt. # 15].

       EOUSA has filed a supplemental declaration in response to the Court’s latest directive to

confirm the status of information contained on two discs forwarded to EOUSA on December 16,

2011, from the United States Attorney’s Office in the Southern District of Florida. (Nov. 16,

2012 Order.) Defendant’s declarant states that she “confirmed with the FBI that the discs were

included in EOUSA’s referral of documents to the FBI for a direct response to Plaintiff.”

(Second Decl. of Kathleen Brandon ¶ 8.) Indeed, EOUSA explained in its release letter dated

April 30, 2012, that it had referred responsive records originating with the FBI, the Drug


                                                 1
Enforcement Administration, and the Bureau of Prisons to those components for review and a

direct response to plaintiff. (Decl. of Kathleen Brandon, Ex. F [Dkt. # 12-4, ECF pg.14].)

Nothing in the instant record suggests that EOUSA’s referral of the discs to the FBI was

improper or unreasonable. See Sussman v. U.S. Marshals Serv., 494 F.3d 1106, 1118 (D.C. Cir.

2007) (“[I]f an agency chooses outright referral instead, ‘the advantages that would be secured

by delegating all responsibility for reviewing the document . . . rather than engaging in . . .

‘consultation’ . . . must then be balanced against any inconvenience to the requester caused by

the referral[.]’ ” (quoting McGehee, 69 F.2d at 1111 n.71) (citing 5 U.S.C. § 552(a)(6)(B)

(iii)(III)). The Court previously found “that defendant is entitled to summary judgment on the

only contested issue in this case,” i.e., the adequacy of EOUSA’s search for responsive records,

Mem. Op. and Order at 3, and will now grant EOUSA’s motion for summary judgment. A

separate Order accompanies this Memorandum Opinion.



                                                       __________/s/___________
                                                       ELLEN SEGAL HUVELLE
DATE: January 18, 2013                                 United States District Judge




                                                  2